      Case 2:16-cr-00092-EEF-JCW Document 154 Filed 10/09/19 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA

  UNITED STATES OF AMERICA                                         CRIMINAL NO. 16-92

  VERSUS                                                           SECTION : L (2)

  KARL EMMETT NEWMAN and JOHNNY JACOB                              VIOLATION: 18:1519, 18:2, 21:846,
  DOMINGUE                                                         18:654, 18-1512(c)(2)

                     NOTICE OF SENTENCING        -   (NEWMAN only)      from 10/31/19

Take Notice that this criminal case has been set for SENTENCING on THURSDAY, NOVEMBER 7, 2019,
AT 2:00PM, before Judge Eldon E. Fallon, Courtroom C-456, 500 Poydras Street, New Orleans, LA 70130.

Important: Counsel are hereby notified that any request for the imposition of a Non-Guideline
Sentence must comply with the deadlines established in LCrR 32.1.1E regarding the submission of
motions or letters requesting departures from the Sentencing Guidelines.

Note: Photo I.D. is required to enter the building.
Persons on bond must report to the Deputy U.S. Marshal immediately outside the aforesaid courtroom for
evaluation and search 15 minutes prior to appearance.
                                                      WILLIAM W. BLEVINS, CLERK
Date: October 9, 2019
                                                      by: Dean Oser, Deputy Clerk
TO:
                                                      AUSA: Charles Miracle – Charles.miracle@usdoj.gov
KARL EMMETT NEWMAN - Custody                          Diidri Wells Robinson - diidri.robinson2@usdoj.gov
                                                      Timothy Duree - timothy.duree2@usdoj.gov
Ralph Whalen, Jr., Esq.
ralphswhalen@ralphswhalen.com                         U.S. Marshal

JOHNNY JACOB DOMINGUE -           Custody            U.S. Probation Officer

Ellyn Clevenger                                      U.S. Probation Office - Pretrial Services Unit
ellyn@macklawfirm.net
                                                     JUDGE
Sherman Q. Mack
Mack-4@charter.net                                   MAGISTRATE

FBI                                                  COURT REPORTER COORDINATOR
Special Agent R.D. Hardgrave                         INTERPRETER: None
R.Hardgrave@ic.fbi.gov

Special Agent Dewayne Horner
Dewayne.Horner@ic.fbi.gov

If you change address,
notify clerk of court
by phone, 504-589-7686
